Citation Nr: 1737960	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  10-25 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a higher initial rating for a right knee strain (right knee disability), rated as noncompensable prior to September 18, 2014.  

2.  Entitlement to a higher initial rating for right knee disability in excess of 10 percent from September 18, 2014.  

3.  Entitlement to a separate rating for right knee instability prior to December 5, 2016.

4.  Entitlement to an initial increased rating in excess of 10 percent for right knee instability from December 5, 2016.

5.  Entitlement to an initial compensable rating for left knee patellar tendinitis (left knee disability) prior to December 5, 2016.

6.  Entitlement to an initial rating in excess of 10 percent for left knee disability from December 5, 2016.

7.  Entitlement to a rating in excess of 10 percent for left knee instability in excess of 10 percent from December 5, 2016, and an initial compensable rating prior to that date.

8.  Entitlement to a higher initial rating for a right shoulder degenerative joint disease (right shoulder disability), rated as noncompensable prior to September 18, 2014, and 10 percent rating thereafter.


REPRESENTATION

Appellant represented by: California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2003 to August 2009.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which, among other issues, granted service connection for right knee, left knee, and right shoulder disabilities, and assigned each a noncompensable rating from August 6, 2009 (the date of the claim).  The Veteran timely appealed. 

The Board remanded the claims in May 2014.

In October 2014, the RO awarded increased 10 percent ratings for right knee and right shoulder disabilities, both effective from September 18, 2014.  In a June 2017 rating decision, the RO awarded an increased 10 percent rating for the left knee disability, effective from December 5, 2016, which it characterized as the date it received the Veteran's "intent to file."  The RO also awarded separate 10 percent ratings for right and left knee instability under DC 5257, both effective from December 5, 2016.  The RO also granted service connection for right knee scar and assigned a noncompensable rating for such disability, effective from December 5, 2016.  Despite these grants of higher, staged ratings, a veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  

In June 2016, the Board denied the Veteran's claims for initial higher ratings for right knee, left knee, and right shoulder disabilities.  The Veteran appealed the Board's June 2016 decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2017, the Court granted a Joint Motion for Partial Remand (Joint Motion) that vacated the Board's June 2016 as to the issues on appeal, and remanded the claim to the Board for compliance with instructions provided in the Joint Motion.  

The case has been returned to the Board at this time for further appellate review. 

The Veteran also perfected an appeal for the denial of service connection for a right toe disability (as reflected in the October 2009 rating decision), which was remanded by the Board in June 2016.  The Veteran's claim for service connection for this disability was granted in a November 2016 rating decision.  As the Veteran has obtained a full grant of the benefits sought, this issue is no longer before the Board.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

As a final preliminary matter, the Board notes that, after the RO's most recent supplemental statement of the case prior to recertification to the Board, a May 2017 VA knee examination was conducted and a report of this examination as well as updated VA treatment records were associated with the claims file.  Generally, when the RO receives additional pertinent evidence after a statement of the case (SOC) or the most recent supplemental SOC (SSOC) has been issued and before the appeal is certified to the Board, issuance of a SSOC is required.  38 C.F.R. § 19.31(b)(1) (2016).  However, the RO appeared to consider that a new claim had been filed and issued the June 2017 rating decision, which granted increased and separate ratings for the knees, even though claims for higher ratings for these disabilities were currently on appeal.  Although the Board could remand the claims for issuance of a SSOC, given that the RO has readjudicated the claims in light of all of the newly received evidence (albeit in a rating decision rather than a SSOC), such action would constitute adherence to a procedural requirement that has no impact on the adjudication of the claim, and would merely delay resolution of the claim with no benefit flowing to the Veteran. Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (noting that "[a] veteran's interest may be better served by prompt resolution of his claims rather than by further remands to cure procedural errors that, at the end of the day, may be irrelevant to final resolution and may indeed merely delay resolution").  The Board will therefore adjudicate, rather than remand, the claims for higher ratings for right and left knee disabilities.

The claims for higher ratings for right and left knee disabilities are addressed in the decision below.  The issue of entitlement to an initial increased rating for right shoulder disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO. 


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's right knee disability has been manifested by painful motion of the right knee, with flexion no worse than 95 degrees with pain.

2.  Throughout the appeal period, the Veteran's right knee instability produced moderate instability, which was characterized as knee giving way; however, the evidence does not show that these symptoms more nearly approximated severe lateral instability or subluxation.

3.  Throughout the appeal period, the Veteran's left knee disability has been manifested by painful motion of the left knee, with flexion no worse than 95 degrees with pain.

4.  Starting from December 5, 2016, the Veteran had left knee instability produced by slight instability, which was characterized as normal or near normal lateral instability; however, the evidence does not show that these symptoms more nearly approximated moderate or severe lateral instability or subluxation.  Prior to that date, the lay and evidence indicate there were no symptoms approximating recurrent subluxation of lateral instability of the left knee.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 10 percent, but no higher, for right knee disability prior to September 18, 2014, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.25, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5003, 5024, 5260 (2016).

2.  The criteria for a rating in excess of 10 percent for right knee disability from September 18, 2014, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.25, 4.27, 4.40, 4.45, 4.59, 4.71a, DC 5003, 5024, 5260 (2016).

3.  The criteria for a separate initial rating of 20 percent, but no higher, for right knee instability prior to December 5, 2016, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.25, 4.27, 4.40, 4.45, 4.59, 4.71a, DC 5257 (2016).

4.  The criteria for an initial rating of 20 percent, but no higher, for right knee instability from December 5, 2016, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.25, 4.27, 4.40, 4.45, 4.59, 4.71a, D 5257 (2016).

5.  The criteria for an initial rating of 10 percent, but no higher, for left knee disability prior to December 5, 2016, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.25, 4.27, 4.40, 4.45, 4.59, 4.71a, DC 5260 (2016).

6.  The criteria for a rating in excess of 10 percent for left knee disability from December 5, 2016, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.25, 4.27, 4.40, 4.45, 4.59, 4.71a, DC 5260 (2016).

7.   The criteria for a rating in excess of 10 percent for left knee instability from December 5, 2016, and an initial compensable rating prior to that date, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.25, 4.27, 4.40, 4.45, 4.59, 4.71a, DC 5257 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with regard to the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A.  § 1155; 38 C.F.R. § 4.1.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology or manifestations of the conditions is not duplicative or overlapping.  38 C.F.R. § 4.14; Amberman v. Shinseki, 570 F.3d 1377 (Fed. Cir. 2009). 

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999).  Because the RO has already assigned staged ratings for the disabilities at issue, the Board will consider the propriety of the assigned rating for the disabilities at each stage, as well as whether any further staged rating of the disabilities are warranted.  

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40. 

When evaluating musculoskeletal disabilities, VA must consider additional rating factors including functional loss.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  38 C.F.R. § 4.40.

Pain alone does not equate with functional loss under 38 C.F.R. §§ 4.40 and 4.45, but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance.  Mitchell (Tyra) v. Shinseki, 25 Vet. App. 32 (2011).

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

Painful motion of a major joint or group of minor joints caused by degenerative arthritis, where the arthritis is established by X-ray, is deemed to be limited motion and entitled to a minimum 10 percent rating, per joint, combined under DCs 5003 and 5010, even though there is no actual limitation of motion.  See 38 C.F.R. §§ 4.40, 4.59, 4.71a, DC 5003; VAOPGCPREC 09-98 (August 1998), citing Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).  The Court has clarified that 38 C.F.R. § 4.59 applies to "joint pain in general" and is not limited to joint pain due to arthritis.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), aff'd, 479 F. App'x 978 (Fed. Cir. 2012).  

It is possible for a Veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259 (1994); 38 C.F.R. § 4.14 (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's right knee and left knee disabilities, and associated instability of each knee, have been evaluated based upon limitation of motion under DC 5260 and instability under 5257. 

DC 5260 provides the rating criteria for limitation of flexion of the leg.  Under this diagnostic code provision, flexion that is limited to 60 degrees is noncompensable; flexion that is limited to 45 degrees warrants a 10 percent disability rating; flexion that is limited to 30 degrees warrants a 20 percent disability rating; and flexion that is limited to 15 degrees warrants a 30 percent disability rating.  38 C.F.R. § 4.71a, DC 5260.  

DC 5261 provides the rating criteria for limitation of extension of the leg.  Under this diagnostic code provision, extension that is limited to 5 degrees is noncompensable; extension that is limited to 10 degrees warrants a 10 percent disability rating; and extension limited to 15 degrees warrants a 20 percent disability rating.  Extension limited to 20 degrees warrants a 30 percent disability rating; extension limited to 30 degrees warrants a 40 percent disability rating; and extension limited to 45 degrees warrants a 50 percent disability rating.  38 C.F.R.    
§ 4.71a, DC 5261.  A veteran may receive separate ratings for limitations in both flexion and extension.  See VAOPGCPREC 9-2004.

Normal range of knee motion is 140 degrees of flexion and zero degrees of extension.  38 C.F.R. § 4.71, Plate II.  VA General Counsel has provided that separate ratings under 38 C.F.R. § 4.71a, DC 5260 (limitation of flexion of the leg) and under DC 5261 (limitation of extension of the leg), may be assigned for disability of the same joint.  VAOPGCPREC 9-2004 (September 2004).  

The rating schedule provides for a 10 percent rating for slight recurrent subluxation or lateral instability, a 20 percent rating for moderate recurrent subluxation or lateral instability, and a 30 percent rating for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 5257.

VA General Counsel provided guidance in VAOPGCPREC 23-97 (July 1997) that a veteran who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257, provided that a separate rating must be based upon additional disability.  When a knee disorder is already rated under DC 5257, the Veteran must also have limitation of motion under DC 5260 or 5261 in order to obtain a separate rating for arthritis.  If the Veteran does not at least meet the criteria for a zero percent rating under either of those codes, there is no additional disability for which a rating may be assigned.

VA must consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2013); DeLuca, 8 Vet. App. at 204-7.  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  However, in Petitti v. McDonald, 27 Vet. App. 415 (2015), the Court rejected VA's argument that § 4.59 requires painful motion, such that the mere presence of joint pain is not sufficient.  Id. at 428-429.  The Court held that under § 4.59, "the trigger for a minimum disability rating is an actually painful, unstable, or malaligned joint," explaining that § 4.59 speaks to both painful motion of joints and actually painful joints.  Id. at 425.  Moreover, the Court held that § 4.59 does not require "objective" evidence, but can be satisfied with lay and other non-medical evidence.  Id. at 429.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

A September 2009 VA general medicine examination report reflects the Veteran's complaints of pain over the patella and distal to the patella in the area of the insertion of the patella tendon in both knees.  Locking, stiffness, swelling, or instability was denied.  He reported that the pain comes on only after running two to three times per week, that it was rated as "6/10," and that the duration of the pain was for one hour.  The use of medication, impairment of daily activities, the use of assistive devices and flare-ups were denied.  Physical examination revealed tenderness over the body of the patella on compression and tenderness over the patellar tendon in both knees.  Examination was negative for swelling, instability, or deformity.  Lachman and McMurray's tests were negative.  Range of motion was found to be from zero to 140 degrees without pain and he was able to complete three rotations in both knees.  An accompanying X-ray was unremarkable.

A November 2010 VA treatment note indicated that the Veteran was able to do deep knee bend without difficulty.  Examination was negative for tenderness, redness, heat, instability, varus-valgus, anterior and posterior instability.  Flexion was found to be to 135 degrees and extension was found to be to zero degrees, bilaterally.  There was no obvious gait abnormality observed while walking at a normal pace without appropriate arm swing and heel strike.  He was able to ambulate on toes and heels and he was able to perform tandem testing without difficulties.

A December 2013 VA treatment record noted right knee anterior cruciate ligament (ACL) of a moderate laxity and right knee medial collateral ligament (MCL) of a moderate laxity.  The right knee meniscus was negative for both medial and lateral tears.  Right knee flexion was 145 degrees and extension was to 180 degrees with a definite click at the end range each time.  Left knee was tested and was normal for all ligamentous structures and strength.

A March 2014 VA treatment note reflects the Veteran's complaints of chronic right knee pain, weakness and insecurity that was worse with weight-bearing and better with rest, brace and medication.  Prior surgery or injections were denied.  Physical examination revealed tenderness along the medial joint line without effusion.  Flexion was found to be from zero degrees to 150 degrees.  Gait and alignment were found to be normal and the knee was found to be stable.  A diagnosis of medial and lateral meniscal tears of the right knee was made.

A July 2014 VA treatment note indicates that the Veteran had undergone right knee diagnostic arthroscopy two weeks ago and that he was diagnosed with right knee bucket handle medial meniscal tear.  Physical examination revealed no redness or drainage and minimal swelling.  Range of motion was from zero degrees to 130 degrees.

A September 18, 2014 VA knee DBQ report reflects the Veteran's complaints of right knee weakness, daily pain, popping and instability and that he underwent a meniscus repair three months ago.  He reported that this surgery did not help, that his pain was aggravated by stairs, running, or hiking, and that he was limited to walking to 1/2 mile.  He reported that his left knee had remained stable since service.  Flare-ups occurred following his right knee surgery in that he had some limited mobility and used crutches for three days.  He also reported the occasional use of a right knee brace as needed while hiking.

Physical examination did not reveal any tenderness or pain to palpation for joint line or soft tissues of either knee.  Right knee flexion was found to be to 95 degrees with pain at end of range of motion and extension was found to be to zero degrees without objective evidence of painful motion.  Left knee flexion was found to be to 115 degrees and extension was found to be to zero degrees, both without objective evidence of pain.  Repetitive motion testing did not reveal any additional limitation of motion.  Functional loss and/or functional impairment were due to less movement than normal in each knee and pain on movement in the right knee.  Anterior instability was found to be 1+ in the right knee while anterior instability, bilateral posterior instability, and bilateral medial-lateral instability testing were found to be normal in the left knee.  There was no evidence or history of recurrent patellar subluxation/dislocation, shin splints, stress fractures, chronic exertional compartment syndrome, other tibial and/or fibular impairment, and meniscal condition in the left knee, or a total knee joint replacement.  The Veteran was noted to have undergone a meniscectomy in June 2014 and that his residuals included frequent episodes of joint pain.  Imaging studies did not reveal degenerative or traumatic arthritis or evidence of patellar subluxation.

The Veteran reported he was going to college full-time for a mechanical engineering degree, and also works part-time doing phone work for the VA.  He reported hiking with his dog 3-4 times/week.  The examiner also opined the Veteran is only slightly limited in mobility due to his knee problems, and he cannot tolerate sitting long periods of time, but that he is able to tolerate sitting for classes at college, do phone work, and hike with his dog regularly.  Therefore, the Veteran would be able to perform work that is sedentary, as well as work with limited to moderate walking.

A September 2015 VA treatment record noted left knee pain with bilateral stable knee examination and bilateral ROM was within normal limits.

A November 2015 VA treatment record noted flexion of the bilateral knee to 100 degrees.  The Veteran reported that the pain is bilateral with the pain being more prominent in the right knee with aching and throbbing.  The pain was rated as 2/10; worst was a 5/10 pain.  Aggravators include sitting in chair with knees flexed to greater than 80, occurs after 15-20 minutes.  Other aggravators included walking down stairs, walking more than 1 minute, running, kneeling and flexing knees greater than 120 causes immediate pain, and long drives.  It is relieved by stretching the knees into extension or laying supine or on side with pillow between knees.

An August 2016 VA treatment record noted right knee pain with give way.

The Veteran filed for a claim for an increased rating for his bilateral knee disabilities in May 2017,  however, as noted, claims for higher ratings for these disabilities were already on appeal.

The Veteran underwent an additional VA examination in May 2017, which contains findings that complies with the testing required under Correia v. McDonald, 28 Vet. App. 158 (2016).  The May 2017 VA examination report reflects the Veteran's complaints of limited range of motion, instability, pain, clicking/popping mechanical sensation in both knees, but worse in the right knee.  He reported flare-ups in consisting of pain, very limited range of motion, to the point that he cannot move it.  He reported that he has to sit down and put ice on his knees during the flare ups.  He used to run or go hiking and he can no longer engage in these activities because of his knees, and that he has to stay on flat, even surfaces.  He indicated he was a mechanical engineer, which is 50-50 sedentary and walking about, pretty hands on.  He has a handicap parking pass because his building is far from the parking lot and he has requested to work on the bottom floor.  He has to stretch his legs out when sitting and he cannot really climb down hills at the test site.

Right knee flexion was found to be to 120 degrees with pain at end of range of motion and extension was found to be to zero degrees with objective evidence of painful motion.  Left knee flexion was found to be to 115 degrees with objective evidence of pain and extension was found to be to zero degrees without pain.  The Veteran indicated he would be in too much pain if he went beyond those ranges.  Repetitive motion testing did not reveal any additional limitation of motion.  Functional loss and/or functional impairment were due to pain on palp, anterior knees.  There was bilateral joint instability.  Anterior instability was found to be 1+ in both knees for anterior instability, bilateral posterior instability, and bilateral medial-lateral instability testing.  The examiner noted a history of meniscal condition in the right knee with arthroscopic meniscectomy or a total knee joint replacement.  The examiner noted a scar measured at 1cm x 1cm, which was not painful or unstable.  There was no evidence or history of recurrent patellar subluxation/dislocation, shin splints, stress fractures, chronic exertional compartment syndrome, or other tibial and/or fibular impairment.  Regarding the testing required under Correia, there was pain noted on weight-bearing in both knees that causes functional loss as the Veteran cannot run or hike and must walk on flat and even surfaces.   There was no pain noted on non-weight-bearing or passive range of motion in both knees.

Regarding the Veteran's right and left knee disabilities with painful motion, the Board finds an initial 10 percent rating under DC 5260 is warranted for the period prior to September 18, 2014 for the right knee, and an initial 10 percent rating prior to December 5, 2016, for the left knee disability is also warranted.  Here, during the September 2009 VA examination, the Veteran reported pain comes on only after running two to three times per week, that it was rated as "6/10," and that the duration of the pain was for one hour after running.  This report of pain warrants a compensable rating.  See Sowers v. McDonald, 27 Vet. App. 472, 480 (2016); Petitti v. McDonald, 27 Vet. App. 415, 428-29 (2015) (a compensable rating is warranted for joint pain pursuant to 38 C.F.R. § 4.59 for orthopedic disabilities rated under diagnostic codes containing a compensable percent rating, and the criteria for such a rating can be satisfied with lay and other non-medical evidence).

In addition, the Board concludes that the evidence does not support a rating of 20 percent for limitation of flexion of either knee under DC 5260.  In reaching this decision, the Board observes that range of motion testing showed that, for the entirety of the appellate period, the Veteran's flexion levels did not result in a level of disability warranting a rating higher than the 10 percent currently assigned, even when pain on motion, flare-ups, and pain with weight-bearing is taken into consideration.  Specifically, the Board notes that flexion was no worse than 80 to 95 degrees, with pain at that point, for the entirety of the appeal period.  Although the Veteran reported flare-ups and pain with weight bearing, the Board finds any additional limitation is already contemplated by the 10 percent rating, given that under DC 5260, a 20 percent requires flexion limited to 30 degrees.  Thus, the Board finds that the evidence does not reveal limitation of flexion of the right and left knees sufficiently restricted to warrant ratings higher than 10 percent rating under DC 5260.

Regarding the Veteran's right knee instability, the Board finds an initial 20 percent rating, but no higher, under DC 5257, is warranted for the entire appeal period under DC 5257.  Here, the December 2013 VA treatment record noted moderate laxity in the right knee ACL and MCL.  The March 2014 VA treatment record and September 2014 examination report confirmed that the Veteran reported right knee instability and the Veteran had a right knee meniscectomy, which the examiner noted was a progression of his bilateral knee disability, as well as the finding that his right knee gives way and the Veteran's report that he wears a brace in the VA treatment records.  Although there were findings of normal and near normal instability findings in the October 2014 and May 2017 VA examination reports, the Board concludes that the specific finding of moderate laxity and knee giving way, as discussed above, is consistent with a moderate level of impairment.

Furthermore, the Board also finds a rating in excess of 10 percent for left knee instability from December 5, 2016, is not warranted, as the October 2014 VA examination found normal left knee stability findings and the August 2017 VA examination found near normal instability findings, as there was normal medial and lateral instability and 1+ (0 to 5 millimeters (mm)) posterior and anterior instability.  These findings are consistent with the 10 percent rating currently assigned under Diagnostic Code 5257 for slight lateral instability and do not more nearly approximate moderate or severe instability such as that manifested by 2+ (5 to 10mm) or 3+ (10 to 15mm), respectively.

The Board also finds that an initial compensable rating for instability of the left knee prior to December 5, 2016, is not warranted, as the above lay and medical evidence indicates that the Veteran reported giving way of his right knee only and testing of his left knee were stable or normal prior to that date, to include in the December 2013 VA treatment record and the October 2014 VA examination, in which the Veteran reported that his left knee was stable since service.  Moreover, in an August 2016 VA treatment record, the Veteran reported that he experiences giving way in his right knee only.

The Board additionally concludes that the evidence does not support a separate rating for limitation of extension under Diagnostic Code 5261.  For the entirety of the appellate period, the Veteran's extension levels did not result in a level of disability warranting a compensable rating.  Here, the Veteran's extension was to zero degrees without objective evidence of pain during the entire appeal period.  Furthermore, in the November 2015 VA treatment record, the Veteran reported that his knee pain is relieved by stretching the knees into extension.

In addition, the Board notes that as the evidence does not show ankylosis of either knee (Diagnostic Code 5256), impairment of the tibia or fibula (Diagnostic Code 5262) as demonstrated by nonunion or malunion, or genu recurvatum (Diagnostic Code 5263), a separate or alternative evaluation under these codes is not warranted. 

The Board has also considered the applicability of Diagnostic Codes 5258 and 5259, which pertain to the semilunar cartilage, or meniscus.  However, as the evidence does not indicate an absence of the semilunar cartilage (symptomatic), or dislocation of the semilunar cartilage, with frequent episodes of "locking," pain, and effusion, these codes are not applicable.  The record shows that the Veteran underwent a right knee meniscus surgery in June 2014.  The Board notes that the Veteran has not claimed, and the evidence of record do not indicate, that he required a month or more of convalescence following his surgery such that a convalescent rating would be warranted.  In his most recent VA examination, the examiner also found that the Veteran had a history of a meniscus tear, that he had undergone a meniscectomy in 2014, and that the residual signs and/or symptoms due to a meniscectomy included joint pain.  However, as the Veteran is currently in receipt of a compensable rating due to pain and joint instability.  The award of a separate or a higher rating due to joint pain or instability from a meniscectomy would constitute impermissible pyramiding.  See 38 C.F.R. § 4.14; Esteban, supra.  Further, the record does not establish, and the Veteran has not alleged, that he has suffered from a meniscus condition in the left knee.  As such, a higher or separate rating under Diagnostic Code 5259 in either knee is not warranted.

With regard to the Veteran's right knee scar, as noted above, in the June 2017 rating decision, the RO granted service connection for this disability and assigned a noncompensable rating for such disability under DC 7804.  Diagnostic Codes 7800 through 7805 provide the rating criteria for different types of scars.  The VA examination reports of record note that the Veteran's surgical scar was not painful or unstable, nor did it have an area greater than 39 square centimeters.  The record does not show that the Veteran has ever reported his surgical scar to be painful or unstable.  In addition, there is no indication that the scar causes symptoms not considered under the rating criteria provided in DC 7804.  Therefore, the Veteran does not meet the requirements for a compensable rating under DC 7804 for the surgical scar associated with his right knee surgery.

Finally, a total disability rating based on individual unemployability (TDIU) is considered an element of rating claims when raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this instance, however, the issue is not raised by the record.  There is no evidence that the Veteran's knee disabilities render him unemployable, nor does the Veteran assert that he is unemployable.  Here, the Veteran has continuously been working as a mechanical engineer as noted in the May 2017 VA examination.  Further, the October 2014 VA examiner also found that the Veteran was able to work part-time as he attended college full-time, went on hikes, and therefore he is able to perform work that is sedentary, as well as work with limited to moderate walking.  As such, the Board finds that a claim for a TDIU has not been raised by the record pursuant to Rice.  Id.

The Board has considered the Veteran's claims and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

In conclusion, an initial rating of 10 percent, but no higher, for right knee disability is warranted for entire appeal period and an initial rating of 20 percent right knee instability is warranted for the entire appeal period.  In addition, an initial rating of 10 percent, but no higher, is warranted for the entire appeal period for left knee limitation of flexion and a rating in excess of 10 percent for left knee instability is not warranted for the entire appeal period.  The Board has considered the medical and lay evidence of record, but finds that a preponderance of the evidence is against the claims for a disability rating higher than those already assigned.  The benefit of the doubt doctrine is therefore not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  Moreover, there is no evidence or argument that any higher ratings are warranted for the disabilities addressed herein under any potentially applicable diagnostic code. 


ORDER

Entitlement to an initial rating of 10 percent, but no higher, for right knee disability prior to September 18, 2014, is granted, subject to the legal authority governing the payment of compensation.

Entitlement to a higher rating for right knee disability in excess of 10 percent from September 18, 2014, is denied.  

Entitlement to a separate 20 percent rating for right knee instability prior to December 5, 2016 is granted, subject to the legal authority governing the payment of compensation.

Entitlement to a rating for right knee instability in excess of 10 percent from December 5, 2016, is denied.

Entitlement to an initial rating of 10 percent, but no higher, for left knee disability prior to December 5, 2016, is granted, subject to the legal authority governing the payment of compensation.

Entitlement to a rating in excess of 10 percent for left knee disability from December 5, 2016, is denied.

Entitlement to a rating in excess for left knee instability in excess of 10 percent from December 5, 2016, and an initial compensable rating prior to that date, is denied.




REMAND

Additional development is necessary to comply with the Joint Motion instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Where a remand order of the Court is not complied with, the Board itself errs in failing to ensure compliance.  Id.

In the May 2017 Joint Motion, the Court noted that the Board's June 2016 decision referenced an August 2013 examination that found a history of recurrent dislocation (subluxation) of the glenohumeral (scapulohumeral) joint with infrequent episodes and guarding of movement only at the shoulder level, however, this document was not in the record.  The Court also noted that the RO reported that the only shoulder examinations are from 2009 and 2014, and neither contains language referenced in the Board decision.  The Court therefore found that the Board should specifically identify the document described as an August 2013 VA examination, as well as to determine whether C.F.R. § 4.59 requires DC 5201's 20-percent minimum compensable rating.  A remand is therefore required for the RO to attempt to obtain this record or indicate that the examination report is unavailable. 

Also, the Board notes that the Veteran was last afforded a VA examination in September 2014 for his right shoulder disability.  However, the right shoulder joint was not tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing pursuant to 38 C.F.R. § 4.59 as interpreted in Correia v. McDonald, 28 Vet. App. 158 (2016).  Thus, the Board finds a remand is necessary to afford the Veteran another VA examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Accordingly, the remaining claims on appeal are REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file, the August 2013 VA examination report.  If the record cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified.

2.  Then schedule the Veteran for a VA examination, with a qualified VA physician to determine the current severity of his right shoulder disability.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated studies should be performed.

All pertinent pathology should be noted in the evaluation report in accordance with the current disability benefits questionnaire.

The examiner should specifically report the results (in degrees) of active, passive, weight-bearing, and non-weight bearing range-of-motion testing of the Veteran's right shoulder.  If testing cannot be conducted, the examiner should indicate why.

3.  After completion of the above, re-adjudicate the Veteran's claim for entitlement to an initial increased rating for right shoulder disability.  If any benefit sought is not granted in full, the Veteran must then be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369   (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



Department of Veterans Affairs


